SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

454
CA 10-02379
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


PAUL M. PREDMORE, AS TRUSTEE FOR DUANE M. KRULL
REVOCABLE TRUST, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

STANLEY BANAZEK AND WILLIAM NEWMAN,
DEFENDANTS-APPELLANTS.


EDWARD J. FINTEL, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A.
CIRANDO OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

GREEN & SEIFTER, ATTORNEYS, PLLC, SYRACUSE (JAMES L. SONNEBORN OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered March 24, 2010. The order granted the
motion of plaintiff for partial summary judgment and denied the cross
motion of defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                        Patricia L. Morgan
                                                  Clerk of the Court